Citation Nr: 1534103	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  07-23 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to increased evaluations for a bilateral foot disability, to include bilateral plantar fascitis, bilateral pes planus, bilateral hallux valgus, degenerative joint disease of the first metatarsophalangeal joint, left calcaneal spur, and residuals from left fifth toe surgery, rated at a noncompensable rating prior to December 15, 2010, rated at 20 percent from December 15, 2010 to May 21, 2014, and rated at 30 percent from May 21, 2014.

2.  Entitlement to an initial evaluation in excess of 20 percent for a back disability, to include chronic lumbar strain.

3.  Entitlement to an initial evaluation in excess of 10 percent for a left ankle disability, to include degenerative joint disease, a history of sprain, and residuals from a stress fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1981 to September 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2006, the Veteran filed a service connection claim for his bilateral foot disability, back disability, and left ankle disability, which the RO granted in October 2006 and assigned a noncompensable rating for the bilateral foot disability under Diagnostic Code 5284, a 20 percent evaluation for the back disability under Diagnostic Code 5237, and a 10 percent evaluation for the left ankle disability under Diagnostic Code 5010-5271, which the Veteran appealed to the Board.  In November 2010, the Board remanded the claims for additional development.  In April 2012, the RO granted an increased evaluation of 20 percent for the Veteran's bilateral foot disability under Diagnostic Code 5284 effective December 15, 2010.  In December 2013, the Board again remanded the claims for additional development.  In August 2014, the RO granted an increased evaluation of 30 percent for the Veteran's bilateral foot disability under Diagnostic Code 5276 effective May 21, 2014.  The claims have since returned to the Board.

The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).



FINDINGS OF FACT

1.  Prior to December 15, 2010, the Veteran's bilateral foot disability did not result in moderate foot injuries or in moderate pes planus.

2.  From December 15, 2010 to May 21, 2014, the Veteran's bilateral foot disability did not result in severe foot injuries or in severe pes planus.

3.  From May 21, 2014, the Veteran's bilateral foot disability was shown to be moderately severe, but pronounced pes planus has not been shown.
 
4.  Range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., has not shown that the forward flexion of the Veteran's thoracolumbar spine is functionally limited to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine has not been shown; incapacitating episodes having a total duration of at four weeks but less than six weeks during the past twelve months have not been shown; and a separate neurologic disability secondary to his back disability has not been diagnosed.

5.   The Veteran's left ankle disability does not result in any ankylosis, malunion, astragalectomy, or marked limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to December 15, 2010, and in excess of 20 percent from December 15, 2010 to May 21, 2014, for a bilateral foot disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.150, Diagnostic Codes 5276-84 (2014).

2.  As of May 21, 2014, the criteria for a 20 percent rating for a right foot injury and a 20 percent rating for a left foot injury have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.150, Diagnostic Code 5284 (2014).

3.  The criteria for an initial rating in excess of 20 percent for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2014).

4.  The criteria for a disability rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-74 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provide information necessary to rate the service connected disabilities on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 



Bilateral Foot Disability

In October 2006, the Veteran was granted service connection for bilateral foot disability and assigned a noncompensable rating under Diagnostic Code 5284 effective May 18, 2006.  In April 2012, the RO granted an increased evaluation of 20 percent for the Veteran's bilateral foot disability under Diagnostic Code 5284 effective December 15, 2010.  In August 2014, the RO granted an increased evaluation of 30 percent under Diagnostic Code 5276 effective May 21, 2014.

Diagnostic Code 5277 evaluates weak foot, Diagnostic Code 5278 evaluates pes cavus, Diagnostic Code 5279 evaluates metatarsalgia (Morton's disease), Diagnostic Code 5281 evaluates hallux rigidus, Diagnostic Code 5282 evaluates hammer toe, and Diagnostic Code 5283 evaluates malunion or nonunion of the tarsal or metatarsal bones.  The May 2014 VA examiner found that the Veteran did not have bilateral weak foot, pes cavus, Morton's disease, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  Therefore, Diagnostic Codes 5278, 5279, 5281, 5282, and 5283 are not applicable and will not be discussed further.

Diagnostic Code 5280 evaluates hallux valgus.  A 10 percent rating is the maximum rating available under this Diagnostic Code.  The Veteran's medical records show that he was diagnosed with hallux valgus at the December 2010 VA examination and then again later in February 2011.  However, as he was assigned a 20 percent rating under Diagnostic Code 5284, a higher rating is not possible under Diagnostic Code 5280 and it will therefore not be discussed further.

Under Diagnostic Code 5276 for pes planus, a noncompensable rating is assigned when pes planus is mild and is relieved by a built-up shoe or arch.  A 10 percent rating is assigned for moderate bilateral pes planus with a weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.

A 30 percent rating is assigned for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.

A 50 percent rating is assigned when there is pronounced bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

Under Diagnostic Code 5284 for other foot injuries, a 10 percent rating is assigned for "moderate" injuries, a 20 percent rating is assigned for "moderately severe" injuries, and a 30 percent rating is assigned for "severe" foot injuries.

VA regulations state that "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely resembles the criteria for that rating.  Otherwise the lower rating will be assigned."  38 C.F.R. § 4.7.  In addition, "it is not expected ... that all cases will show all the findings specified in [the applicable Diagnostic Code]."  38 C.F.R. § 4.21.  Except where a Diagnostic Code uses "successive rating criteria," if there is a question as to which disability rating most accurately reflects a claimant's disability picture, the Board must discuss whether the claimant's condition warrants a higher rating under § 4.7.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).  Diagnostic Code 5276 does not employ successive rating criteria, meaning that for example, it is entirely possible to have all the criteria for a 30 or 50 percent disability rating without having most of the criteria for a 10 percent disability rating. 

During the course of his appeal, the Veteran has undergone multiple VA examinations of his feet.  He has also been seen by the VA podiatry department.  From a review of the evidence, it is clear that the Veteran's bilateral foot disability causes impairment, but his pes planus represents just a small portion of his lower extremity impairment.  He has plantar fascitis of both feet.  He has hallux valgus of both feet.  He has degenerative joint disease of the first metatarsophalangeal joint.  He has a left calcaneal spur.  He has residuals from left fifth toe surgery.  The Board will now turn to the Veteran's contentions that he feels his bilateral foot disability is entitled to a higher rating.  

VA treatment records show that the Veteran's ambulation was normal without assistance in July 2007, June 2008, December 2009, January 2011, September 2011, and July 2012.  In September 2007, he was prescribed molded shoe inserts for his pes planus.  In June 2008, he reported foot discomfort.  In January 2011, x-rays of his feet showed no pes planus deformity.  In February 2011, he was diagnosed with hallux valgus and pes planus.  In September 2013, he had normal range of motion and strength.

The Veteran has undergone multiple VA examinations.  At an October 2006 VA examination, the Veteran reported pain, weakness, and fatigability due to his bilateral foot disabilities.  On examination, his feet were without corns, calluses, or edema.  His toes were without deformity.  His nails were clear without thickening.  He had no restricted motion of the fifth left toe.  He had extension of the metatarsophalangeal joints (MTP) to 40 degrees, the proximal interphalangeal joints (PIP) to 35 degrees, and the distal interphalangeal joints (DIP) to 60 degrees, all pain free.  He had no painful motion, tenderness, abnormal weight-bearing, weakness or instability.  His gait was normal.  He had no pain on manipulation of the Achilles.  Diagnostic testing showed a partial osteotomy about the left fifth left toe and posterior calcaneal spurring.  The first great toe was slightly subluxed laterally with degenerative changes.  The examiner diagnosed the Veteran with left fifth toe corn with surgical excision, degenerative joint disease of the first great toe, and calcaneal spur.

At a December 2010 VA examination, the Veteran reported increased calluses and constant pain.  He reported a poor response to orthotics.  He reported his feet interfered with weightbearing, mobility, concentration, and activities of daily living.  On examination, he had a normal gait.  His feet had no corns but there was a callus on his right great toe.  He had no edema.  He had flexible arches on weightbearing that the architecture returned on nonweightbearing.  He had pain on manipulation of the midline Achilles bilaterally.  He had no painful motion but he had restricted motion of the left fifth PIP joint as it was fixed at 0 degrees.  He had tenderness at both attachment sites of the plantar fascia without abnormal weightbearing, weakness, or instability.  He had bilateral mild valgus deformities at 10 degrees.  He had onychomycosis of the great toenails bilaterally.  He had a left foot plantar wart.  X-rays showed bilateral PIP joint osteotomies and arthritis of the intertarsal joints bilaterally.  The examiner diagnosed the Veteran with favorable ankylosis of the left fifth proximal interphalangeal joint status post-surgery, verruca of the left foot, bilateral onychomycosis of the toenails, degenerative joint disease of the feet without weightbearing evidence of pes planus, moderate plantar fasciitis, left foot callosity, mild bilateral onychomycosis, and mild hallux valgus deformity.

At a May 2014 VA examination, the Veteran reported worsening of his bilateral foot disability.  He had extreme tenderness of the plantar surfaces of both feet that was improved by orthopedic shoes.  He did not have marked pronation of either foot.  He did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation.  He had a decreased longitudinal arch on weightbearing but no objective evidence of marked deformity of either foot.  He had pain on manipulation of the feet with pain accentuated on manipulation.  He had indication of swelling of both feet on use.  He had characteristic calluses of both feet.  He had hallux valgus of both feet with mild or moderate symptoms but had never undergone surgery for his hallux valgus.  The examiner noted that the Veteran had bilateral moderately severe foot injuries, namely, plantar fasciitis bilaterally.  However, the examiner indicated that the Veteran did not have pes cavus, Morton's disease, hallux rigidus, hammer toe, malunion or nonunion of tarsal or metatarsal bones, or bilateral weak foot.  The examiner opined that the Veteran's ability to work was functionally limited due to weakness, pain, stiffness, and limitation of motion.

Diagnostic Code 5276

Turning to the rating criteria, the Board first acknowledges that not all of the criteria must be found to be present to warrant the assigned staged ratings.  However, the Board does believe that the symptomatology must rise to a level consistent with either "moderate," "severe," or "pronounced" pes planus. 

There is no dispute that the Veteran's pes planus has resulted in subjective pain complaints with prolonged standing and walking.  However, the Veteran has been assigned staged ratings consistent with his symptomology.

Prior to December 15, 2010, the Veteran's treatment records show that his ambulation was normal without assistance in July 2007, June 2008, and December 2009.  At the October 2006 VA examination, he had no painful motion, tenderness, abnormal weight-bearing, weakness or instability, and his gait was normal.  In September 2007, he was prescribed shoe inserts.  

While the Veteran was prescribed shoe inserts for his pes planus and reported foot discomfort at times, the medical evidence does not establish that his pes planus was more than mild in severity prior to December 2010.  As noted a noncompensable rating under Diagnostic Code 5276 contemplates the use of a built-up shoe or arch support, so the mere provision of a shoe insert alone does not mandate the assignment of a compensable rating.  The evidence also failed to show objective evidence of pain on use.  The Veteran did report some foot discomfort, but the Board does not believe that it was shown to have manifested to a compensable level prior to December 2010.  Therefore, a compensable rating under Diagnostic Code 5276 is not warranted prior to December 15, 2010.

From December 15, 2010 to May 21, 2014, the medical records show that the Veteran continued to have normal ambulation without assistance in January 2011, September 2011, and July 2012.  While January 2011 x-rays of his feet showed no pes planus deformity, he was diagnosed with hallux valgus and pes planus in February 2011.  He retained normal range of motion and strength of his feet in September 2013.  At the December 2010 VA examination, the Veteran had flexible arches on weightbearing that the architecture returned on nonweightbearing and pain on manipulation of the midline Achilles.  He was diagnosed with degenerative joint disease of the feet without weightbearing evidence of pes planus

During this time period, the Veteran was assigned a 20 percent rating under Diagnostic Code 5284.  Thus, in order to receive a higher rating under Diagnostic Code 5276, the evidence must show severe bilateral pes planus, with symptoms such as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  Here, the VA examination in December 2010, objective evidence of a marked foot deformity was not shown in either foot.  As such, this examination does not provide for a rating in excess of 20 percent. 

The treatment records likewise do not describe a marked deformity.  In fact, there was not weightbearing evidence of pes planus.

As the Veteran has not been shown to exhibit weightbearing evidence of pes planus, a rating in excess of 20 percent under Diagnostic Code 5276 is not warranted from December 15, 2010 to May 21, 2014.

As of May 21, 2014, the Veteran was assigned a 30 percent rating under 5276.  To receive a higher disability rating under Diagnostic Code 5276, the Veteran must have pronounced bilateral pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances.  

At a May 2014 VA examination, the Veteran was noted to have extreme tenderness of the plantar surfaces of both feet.  However, the examiner noted that this tenderness was improved by orthopedic shoes.  He was not found to have marked pronation of either foot.  He did not have marked inward displacement or severe spasm of the Achilles tendon on manipulation.  That is, the Veteran did not exhibit any of the criteria for a 50 percent rating.  VA treatment records likewise do not show foot symptomatology consistent with pronounced pes planus.  

The examination did show pain on manipulation of the feet with pain accentuated on manipulation, indication of swelling of both feet on use, and characteristic calluses of both feet, which are three of the four criteria for a 30 percent rating for pes planus, thus justifying the assignment of a 30 percent rating.  However, for the reasons discussed, a rating in excess of 30 percent under Diagnostic Code 5276 is not warranted after May 21, 2014.

Diagnostic Code 5284

Prior to December 15, 2010, the Veteran's treatment records show that the Veteran's ambulation was normal without assistance in July 2007, June 2008, and December 2009.  In June 2008, he reported foot discomfort.  At the October 2006 VA examination, the Veteran reported pain, weakness, and fatigability due to his bilateral foot disability.  However, on examination, the only significant finding was reduced range of motion of the MTP, PIP, and DIP joints.  Objective medical testing showed a partial osteotomy about the left fifth left toe, posterior calcaneal spurring, and a slightly subluxed first great toe with degenerative changes.

As the Veteran retained essentially normal function of the foot, he was assigned a noncompensable rating under Diagnostic Code 5284.  The medical records do not document a moderate foot injury in either foot.  Therefore, a compensable rating is not warranted under Diagnostic Code 5284 prior to December 15, 2010.

From December 15, 2010 to May 21, 2014, the Veteran's treatment records continue to show that his ambulation was normal without assistance in January 2011, September 2011, and July 2012.  In September 2013, the Veteran demonstrated normal range of motion and strength.  

At the December 2010 VA examination, the Veteran was diagnosed with favorable ankylosis of the left fifth proximal interphalangeal joint status post-surgery, verruca of the left foot, bilateral onychomycosis of the toenails, degenerative joint disease of the feet without weightbearing evidence of pes planus, moderate plantar fasciitis, left foot callosity, mild bilateral onychomycosis, and mild hallux valgus deformity.  In addition, the Veteran reported increased calluses, constant pain, a poor response to orthotics, and he asserted that his feet interfered with his weightbearing, mobility, concentration, and activities of daily living.  These findings are consistent with moderate foot injuries, which would result in a 10 percent rating for the right foot and a 10 percent rating for the left foot.  That is, the Veteran had symptoms in both feet that included pain.  However, the adjectives used by the VA examiner to describe the Veteran's feet were mild or moderate, and did not rise to the level of moderately severe in either foot.  For example, the Veteran was noted to have moderate plantar fasciitis.

The RO appears to have assigned a single 20 percent rating under Diagnostic Code 5284.  However, as explained the appropriate rating would be separate 10 percent ratings for each foot that would then be combined to a 20 percent rating.  However, as discussed, a rating in excess of 20 percent is not warranted under Diagnostic Code 5284 from December 15, 2010 to May 21, 2014, as the record does not support a finding of a moderately severe foot injury in either foot.

After May 2014, the Veteran reported worsening of his bilateral foot disability at the May 2014 VA examination.  After conducting a physical examination, the May 2014 VA examiner noted that the Veteran had bilateral moderately severe foot injuries due to plantar fasciitis.  However, the VA examiner did not indicate or even suggest that the Veteran had severe foot injuries.

Therefore, under Diagnostic Code 5284, the Veteran is entitled to a 20 percent rating for his right foot disability and a 20 percent rating for his left foot disability, effective May 21, 2014, as both feet were found to have moderately severe plantar fasciitis.  However, as the Veteran did not have severe foot injuries, ratings in excess of 20 percent for his right foot disability and left foot disability are not warranted.

Accordingly, a compensable rating prior to December 15, 2010, and a rating in excess of 20 percent from December 15, 2010 to May 21, 2014, for the Veteran's bilateral foot disability are denied.  However, beginning on May 21, 2014, the Veteran is entitled to additional separate ratings of 20 percent for his right foot disability and his left foot disability, and to this extent, the Veteran's claim for an increased rating is granted.





Back Disability

In October 2006, the Veteran was granted service connection for a back disability and assigned an initial disability rating of 20 percent under Diagnostic Code 5237 for a chronic lumbar strain effective May 18, 2006.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not show that the Veteran has experienced any IVDS.  The Veteran specifically denied such at the examinations in October 2006, December 2010, and May 2014.  Moreover, the Veteran has not been shown to have been prescribed any bed rest to treat his back during the course of his appeal.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's back disability under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, as 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  Id.

The Veteran's VA treatment records show that in June 2007, his back was tender with flexion but a restricted range of motion was not noted.  His back was not tender in July 2007, June 2008, December 2009, January 2011, September 2011, and July 2012.  In September 2013, he had normal range of motion, but he had back pain with flexion, extension, and rotation.

The Veteran was afforded multiple VA examinations.  At an October 2006 VA examination, he denied constant pain, radiating pain, or pain affecting his ability to walk.  However, he reported that bending caused severe flare-ups of pain.  On examination, he had lumbar flexion to 80 degrees, extension to 25 degrees, right flexion of 20 degrees, left flexion of 20 degrees, right rotation to 30 degrees, and left rotation to 30 degrees, all pain free.  Repetitive testing resulted in a 10 degree reduction in flexion.

At a December 2010 VA examination, he reported increased constant pain and increased frequency, duration, and intensity of flare-up pain.  On examination, he had lumbar flexion to 70 degrees, extension to 10 degrees, right flexion of 20 degrees, left flexion of 20 degrees, right rotation to 30 degrees, and left rotation to 30 degrees, all with pain.  Repetitive testing did not result in any additional loss of range of motion.

At a May 2014 VA examination, the Veteran reported flare-ups with lifting objects that require bending.  On examination, he had lumbar flexion to 60 degrees with pain at 50 degrees, extension to 30 degrees with pain at 25 degrees, right flexion of 30 degrees with pain at 25 degrees, left flexion of 30 degrees with pain at 25 degrees, right rotation to 30 degrees with pain at 20 degrees, and left rotation to 30 degrees with pain at 20 degrees.  After repetitive testing, he had flexion of 55 degrees, extension of 30 degrees, right flexion of 30 degrees, left flexion of 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  The examiner noted that the Veteran had function loss that resulted in less movement than normal, weakened movement, excess fatigability, and pain on movement.  However, he retained normal 5/5 strength with no muscle atrophy, normal reflexes, and normal sensory.  He had negative straight leg raises.  He had no radicular symptoms or other neurological abnormalities.  He did use a back brace regularly.

As described, during the course of his appeal, the Veteran's forward flexion has not been shown to be limited to 30 degrees.  In addition, the Veteran has not been shown to have ankylosis of the entire thoracolumbar spine. Therefore, a back rating in excess of 20 percent is not warranted based on limitation of the range of motion.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In this case, the Veteran did report experiencing some pain with range of motion testing.  However, at no time was pain found to cause functional limitation to the point that a rating in excess of 20 percent would be warranted.  To this end, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  For example, while the May 2014 examiner noted there was less movement than normal, weakened movement, excess fatigability, and pain on movement, and while pain was noted, forward flexion has consistently exceeded 30 degrees in spite of the pain.  That is, even with pain after range of motion testing, the Veteran had forward flexion to 50 degrees, which is still consistent with a 20 percent disability rating.

There has also been no evidence or allegation that the Veteran has ankylosis in his lumbar spine.

The regulations governing the evaluation of back claims do provide that orthopedic and neurologic manifestations of a back disability may be rated separately and then combined.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  However, the Veteran has consistently denied the presence of radicular symptoms and the May 2014 examiner specifically found that there were no other neurological abnormalities.  In addition, on examination, the Veteran retained normal strength, had a normal gait, had normal reflexes, and had no sensory deficits.  As such, the Board concludes that a separate neurologic rating is not appropriate at this time.

Accordingly, a rating in excess of 20 percent for the Veteran's back disability is denied.

Left Ankle Disability

In October 2006, the Veteran was granted service connection for a left ankle disability and assigned a 10 percent rating under Diagnostic Code 5010-5271 for degenerative arthritis effective May 18, 2006.

With respect to disabilities of the ankle, 38 C.F.R. § 4.71a, Diagnostic Codes 5270 through 5274, set forth relevant provisions.

Diagnostic Code 5270 evaluates ankylosis of the ankle and Diagnostic Code 5272 evaluates ankylosis of the subastragalar or tarsal joint.  No VA examiner has noted ankylosis of the left ankle, and VA treatment records fail to suggest the presence of ankylosis.  Therefore, these Diagnostic Codes are not applicable and will not be discussed further. 

Diagnostic Code 5273 evaluates malunion of the os calcis or astragalus.  The medical record does not document malunion of the os calcis or astragalus of the left ankle.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5274 evaluates astragalectomy, or removal of the talus bone.  The medical record does not document removal of the talus bone of the left ankle.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5271 evaluates range of motion in the ankle.  A 10 percent rating is assigned for moderate limitation of motion and a 20 percent rating is assigned for marked limitation of motion.

The Board notes that words such as moderate and marked are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.
 
Ankle dorsiflexion is measured from 0 degrees to 20 degrees; plantar flexion is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

The Veteran was assigned a 10 percent rating under Diagnostic Code 5010-5271 to account for his complaints of pain due to left ankle arthritis.  The evidence of record fails to establish that a higher disability rating is warranted as marked limitation of motion in his left ankle has not been shown.

In June 2007, the Veteran experienced pain when performing heel and toe walking, but his ambulation was normal without assistance.  He reported ankle discomfort in June 2008, but his ambulation remained normal without assistance.  In December 2009, January 2011, September 2011, and July 2012, his ambulation was normal without assistance.  In September 2013, he had normal range of motion in his left ankle and retained normal 5/5 strength.

The Veteran was afforded multiple VA examinations.  At an October 2006 VA examination, he reported that he used over-the-counter medications and an ankle brace for pain as needed.  On examination, he had left ankle dorsiflexion to 20 degrees and plantar flexion to 40 degrees, both pain free.  That is, he had nearly full range of motion in his left ankle.  His ankle was stable.  X-rays showed minimal degenerative changes.  He was diagnosed with mild degenerative joint disease.

At a December 2010 VA examination, he had left ankle dorsiflexion to 10 degrees, plantar flexion to 30 degrees, inversion to 30 degrees, and eversion to 10 degrees, all with pain.  Repetitive testing did not result in any additional loss of range of motion.  X-rays showed mild arthritis.  He was diagnosed with moderate degenerative joint disease.

At a May 2014 VA examination, the Veteran reported that his ankle would become very sore and well with flare-ups.  On examination, he had left ankle dorsiflexion to 15 degrees with pain and plantar flexion to 35 degrees with pain at 30 degrees.  Repetitive testing did not result in any additional loss of range of motion.  He had functional loss that resulted in less movement than normal, weakened movement, excess fatigability, and pain on movement.  However, he retained normal 5/5 strength and had no joint instability.  The examiner reported that there was no change in the Veteran's left ankle condition.

At the October 2006 examination, the Veteran had normal dorsiflexion and slightly reduced plantar flexion to 40 degrees.  At the December 2010 VA examination, he had limited dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  At the May 2014 VA examination, he had dorsiflexion to 15 degrees and plantar flexion to 35 degrees with pain at 30 degrees.  Normal range of motion for the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  Thus, the examinations consistently show that the Veteran had at least half of normal dorsiflexion and plantar flexion that was at most reduced by at most a third of normal range of motion.  In addition, the medical records show that the Veteran retained a normal gait without assistance and retained normal 5/5 strength in June 2007, June 2008, December 2009, January 2011, September 2011, July 2012, and September 2013.  

Because the rating schedule offers no further guidance on the issue, the Board will rely on Webster's definitions of the terms used.  "Marked" means noticeable, Webster's II New College Dictionary, 670 (1995).  "Moderate" means of average or medium quantity.  Id. at 704.

Having reviewed the evidence of record, the Board concludes that the Veteran's left ankle findings are consistent with "moderate" limitation of motion; however, a finding of "marked" limitations is not appropriate as the Veteran retained at least more than half of normal ranges of motion, full strength, and a normal gait.  Moreover, in no record was the Veteran's limitation of motion so pronounced as to be noticeable.  The Veteran did have some limitation of motion in his left ankle during the course of the appeal, but this is expected as the Veteran was provided with a compensable rating for moderate limitation of motion of the ankle.  The clinical testing and observation of the Veteran's left ankle does not suggest that the left ankle is so functionally limited that it should be described as marked.

In reaching this conclusion, the Board recognizes that where a Diagnostic Code is predicated on loss of motion, VA must also consider 38 C.F.R. § 4.40, regarding functional loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, incoordination, or pain on movement of a joint.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Indeed in reaching the conclusion that the Veteran does not have marked limitation of motion in his left ankle disability, the Board has considered functional limitation.  However, a rating in excess of 10 percent for the Veteran's service connected left ankle disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's medical records show that he had normal ankle range of motion in September 2013.  He was able to ambulate without assistance in June 2007, June 2008, December 2009, January 2011, September 2011, July 2012, and September 2013 despite his complaints of discomfort.  Finally, as of September 2013, the Veteran retained normal 5/5 strength.  Moreover, while the Veteran did show some limitation of motion, neither pain, nor repetitive motion testing caused any significant additional functional loss of motion.  For example, at VA examinations in 2010 and 2014, repetitive testing did not result in any additional loss of range of motion.

The Board is sympathetic to the concerns that have been voiced, and notes that the Veteran's left ankle undoubtedly causes some issues.  However, the record contains no evidence showing that his left ankle disability rises to the level of assignment of a rating in excess of 10 percent.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

Here, the Veteran has not specifically identified any left ankle symptoms which would merit a higher schedular rating (such as ankylosis or an ankle replacement).  Rather, the left ankle symptoms that have been described, which are mainly pain and limited range of motion, are consistent with a 10 percent rating.

As such, the criteria for a schedular rating in excess of 10 percent for the Veteran's left ankle disability have not been met, and the Veteran's claim is denied.

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence suggests that the symptomatology associated with the Veteran's service connected disabilities is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's main complaints with regard to his back, ankle and feet is pain and limitation of motion, both of which are specifically contemplated by the schedular rating criteria.  Moreover, Case law specifically directs VA to consider all functional limiters in adjudicating orthopedic claims such as the back, ankle or feet, in so doing, VA must necessarily consider all of the Veteran's disability related symptomatology in determining the appropriate schedular rating.  Here, there is simply no allegation that the Veteran's service connected disabilities on appeal are unique or unusual in any way.  While the Veteran reported that his disabilities affect his weightbearing, mobility, concentration, activities of daily living, and lifting objects that require bending, on physical examinations, he consistently retained a normal gait and had normal strength.  In addition, even considering the Veteran's reports of pain on range of motion testing, as discussed above, he would not be entitled to higher disability ratings.  As such, referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that he is unemployable solely on account of any of his service connected disabilities on appeal.  Thus, the Board finds that Rice is inapplicable 


ORDER

A compensable schedular rating prior to December 14, 2010, and in excess of 20 percent from December 15, 2010 to May 21, 2014, for a bilateral foot disability, is denied.

A separate compensable schedular rating of 20 percent for a right foot disability and a separate compensable schedular rating of 20 percent for a left foot disability are granted effective May 21, 2014, subject to the laws and regulations governing the award of monetary benefits.

An initial rating in excess of 20 percent for a back disability is denied.

A rating in excess of 10 percent for a left ankle disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


